DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of routing traces configured to route one or more electrical signals from the plurality of electrodes to a controller, as described in claims 1 and 21, and a “a plurality of insulators, each insulator configured to electrical insulate pairs of electrode sections and located between at least two electrodes sections corresponding to different pairs of electrode sections, as described in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 418.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21-22, 24-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tibbetts (US PN 4,056,742).
Considering claim 1, Tibbets (Figures 1-2) teaches a multi-element piezo sensor comprising: a piezo film including a plurality of corrugations (1 + col. 3 lines 59-65), each corrugation separated from another corrugation by a section, wherein each corrugation has a higher mechanical response (col. 4 lines 20-23) to an external force that surrounding sections, the one or more corrugations configured to deform in response to the external force (col. 4 lines 52-68); a plurality of electrodes (4 + 5 + col. 3 lines 63-66) configured to electrically couple to the piezo film and a plurality of routing traces configured to route one or more electrical signals from the plurality of electrodes to a controller (implicit since there would need to be a way to electrically connect to a controller + col. 7 lines 1-10).
Considering claim 2, Tibbets (Figures 1-2) teaches wherein at least one of the plurality of electrodes is a single electrode (5 + col. 3 lines 63-66) configured to electrically couple to multiple corrugations.
Considering claim 3, Tibbets (Figures 1-2) teaches wherein the plurality of electrodes are configured as a plurality of electrode sections (4 + col. 4 lines 55-60), each pair of electrode sections electrically coupled to a corrugation separate (4G + col. 4 lines 55-62) from other pairs of electrode sections, each pair of electrode sections electrically isolated from other pairs of electrode sections.
Considering claim 21, Tibbets (Figures 1-2) teaches a multi-element piezo sensor comprising: a piezoelectric film element (1 + col. 3 lines 59-65) defining multiple corrugations each having a peak (S1, S3, S5 + col. 4 lines 52-55) and a valley (S2, S4 
Considering claim 22, Tibbets (Figures 1-2) teaches the electrode is a first electrode (4 + col. 3 lines 63-66) coupled to a first side of the piezoelectric film element and the multi-element piezo sensor further comprises a second electrode (5 + col. 3 lines 63-66) coupled to a second side of the piezoelectric film element.
Considering claim 24, Tibbets (Figures 1-2) teaches wherein the first and second electrodes (4 + 5 + col. 3 lines 63-66) are coupled to a first peak of a first corrugation of the multiple corrugations.

    PNG
    media_image1.png
    510
    648
    media_image1.png
    Greyscale

Annotated Figure 2
Considering claim 25, Tibbets (Annotated Figure 2) further comprising third and further electrodes, wherein: the third electrode is coupled to a first side of a second peak (see Annotated Figure 2) of a second corrugation of the multiple corrugations and the fourth electrode is coupled to a second side of the second peak (see Annotated Figure 2).
Considering claim 27, Tibbets (Annotated Figure 2) teaches wherein the electrode is a first electrode (4 + col. 3 lines 63-66) coupled to a first peak and the multi-element piezo sensor further comprises a second electrode coupled to a second peak (see Annotated Figure 2 the third electrode is coupled to a second peak).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US PN 4,056,742) and in view of Ihl (PG Pub 20100246862).
Considering claim 4, Tibbets teaches the multi-element piezo sensor as described above.
However, Tibbets does not teach a plurality of insulators, each insulator configured to electrically insulate pairs of electrode sections and located between at least two electrode sections corresponding to different pairs of electrode sections.
Ihl (Figure 6) teaches a plurality of insulators (22 + paragraph 0036), each insulator configured to electrically insulate pairs of electrode sections (21 + paragraph 0036) and located between at least two electrode sections corresponding to different pairs of electrode sections (2a’ + 2b’ + paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a plurality of insulators, each insulator configured to electrically insulate pairs of electrode sections and located between at least two electrode sections corresponding to different pairs of electrode sections into Tibbets device for the benefit of providing electrical protection for the electrodes.
Considering claim 26, Ihl (Figure 6) teaches the first insulator (22 + paragraph 0036) electrically isolates the first electrode from the third electrode (21 + paragraph 0036) (left side of Figure 6) and the second insulator (22 + paragraph 0036) electrically isolates the second electrode from the fourth electrode (21 + paragraph 0036 + left side of Figure 6).
Considering claim 28, Ihl (Figure 6) teaches wherein the first electrode is separated from the second electrode (21 + paragraph 0022) by an insulator (22 + paragraph 0022).
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US PN 4,056,742) and in view of Ohnuki (US PN 3,816,774).
Considering claim 6, Tibbets teaches the multi-element piezo sensor as described above.
However, Tibbets does not teach a second piezo film, a second electrode configured to electrically couple to the second piezo film wherein at least one of the plurality of electrodes is further configured to electrically couple to the second piezo film.
	Ohnuki (Figure 13) teaches a second piezo film (82 + col. 10 lines 15-17) a second electrode (85e + col. 10 lines 23-26) configured to electrically couple to the second piezo film wherein at least one of the plurality of electrodes is further configured to electrically couple to the second piezo film (85e + col. lines 23-26).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a second piezo film, a second electrode configured to electrically couple to the second piezo film wherein at least one of the plurality of electrodes is further configured to electrically couple to the second piezo film for the benefit of creating a piezo sensor with a large displacement.
Considering claim 7, Ohnuki (Figure 13) teaches wherein the plurality of corrugations of the piezo film includes at least one peak (see Figure 13) and at least one valley (see Figure 13), the multi-element piezo sensor further comprising: a second piezo (82 + col. 10 lines 15-17) film including a second plurality of corrugations, the second plurality of corrugations including: at least one peak corresponding to the at least one peak (see Figure 13) of the piezo film and at least one valley corresponding to the at least one valley of the piezo film (see the bottom part in Figure 13) and a second 
Considering claim 8, Ohnuki (Figure 13) teaches wherein the some of the second plurality of electrodes are located on a side (85e + col. 10 lines 23-26) of the piezo film, and the others of the second plurality of electrodes are located on an opposite side (83 + col. 10 lines 14-17) of the piezo film.
Considering claim 9, Ohnuki (Figure 13) a plurality of electrode sections, each electrode section located between adjacent corrugations (85c + 85d + 85e + col. 10 lines 21-25).
Considering claim 10, Ohnuki (Figure 12) teaches a plurality of structures (86 + 87 + col. 10 lines 30-35) configured to transfer force from an external surface of the mutli-element piezo sensor to the plurality of corrugations each structure located between the external surface and one of the plurality of corrugations (see Figure 12).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US PN 4,056,742) and in view of Rubin (PG Pub 20130060097)
Considering claim 19, Tibbets (Figures 1-2) teaches a method for detecting an external force comprising: changing one or more mechanical properties of one or more corrugations of a piezo film in response to the external force (1 + col. 3 lines 59-65 + col. 4 lines 20-23 + 52-68); electrically coupling to the one or more corrugations of the piezo film (4 + 5 + col. 3 lines 63-66); generating one or more electrical signals indicative of the change in the one or more mechanical properties (col. 4 lines 52-56).

Rubin (Figure 2) teaches measuring the one or more electrical signals (110 + paragraph 0021) and determining physiological information based on the measured one or more electrical signals (paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include measuring the one or more electrical signals and determining physiological information based on the measured one or more electrical signals into Tibbets device for the benefit of obtaining sleep data on the user.
Considering claim 20, Tibbets (Figures 1-2) in view of Rubin (Figure 2) teaches wherein the measuring the one or more electrical signals includes: associating one or more first electrical signals of the generated one or more electrical signals with peaks of the one or more corrugations (1 + col. 3 lines 59-65 + col. lines 20-23 + lines 52-68), measuring the one or more first electrical signals (110 + paragraph 0021 of Rubin); associating one or more second electrical signals with valleys of the one or more corrugations (110 + paragraph 0021 of Rubin); measuring the one or more second electrical signals (110 + paragraph 0021 of Rubin) and aggregating the one or more first and the one or more second electrical signals (110 + paragraph 0021 of Rubin).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US PN 4,056,742) and in view of Capobianco (PG Pub 20160218272).
Considering claim 23, Tibbets teaches the multi-element piezo sensor with a first and second electrode as described above.

Capobianco teaches an via that electrically couples the first electrode to the second electrode (paragraph 0097).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an via into Tibbets device for the benefit of electrically coupling the electrodes together.
Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 5, prior art does not teach the plurality of corrugations includes at least one peak and at least one valley and at least one routing trace electrically couples the at least one peak to the at least one valley and is routed through the at least one via.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837